Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Stein on March 7, 2022.
	On lines 10-11 of claim 18, the phrase “second concentration is lower than the average threshold concentration of the analyte of interest present in the patient’s liquid test sample” was changed to -- second concentration is lower than the average threshold concentration of glycated hemoglobin present in the patient’s liquid test sample --. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/310,137 is being allowed since the closest prior art to Applicant’s admitted prior art in paragraph 0006 of the instant specification, Matsuo et al (WO 2018/101389) and Fiechtner et al (US 5,589,393) all fail to teach or fairly suggest a method for preparing a calibration system for calibrating a diagnostic instrument which comprises preparing a first calibrator having a first concentration of glycated hemoglobin therein which is higher than an average threshold concentration of glycated hemoglobin present in a patient’s liquid test sample (i.e. whole blood) and a second calibrator having a second concentration of glycated hemoglobin therein which is lower than the average threshold concentration of glycated hemoglobin present in a patient’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 7, 2022